Citation Nr: 9914031	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-14 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a rib 
disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim on 
appeal.  The veteran, who had active service from February 
1944 to November 1945, appealed that decision and the case 
was referred to the Board for appellate review. 

In April 1996, the RO received a notice of disagreement with 
the March 1996 rating decision denying entitlement to special 
monthly compensation.  In September 1997, the veteran filed a 
claim of entitlement to service connection for an eye 
disorder under 38 U.S.C.A. § 1151.  Both of these issues are 
referred to the RO for appropriate development.


FINDINGS OF FACT

1.  A rating action in May 1996 denied the veteran's request 
to reopen a claim of entitlement to service connection for a 
rib disorder; a timely appeal was not thereafter received.  A 
claim of entitlement to service connection for a rib disorder 
had been previously denied in rating decisions dated in June 
and July 1989. 

2.  Evidence submitted since the May 1996 decision is 
cumulative of evidence already of record.


CONCLUSION OF LAW

The veteran has not presented new and material evidence since 
the May 1996 rating action, which denied the veteran's 
request to reopen a claim of service connection for a rib 
disorder, and the veteran's claim for service connection for 
a rib disorder has not been reopened.  38 U.S.C.A. §§ 5107, 
5108, 7104 (West 1991); 38 C.F.R. §§ 3.102, 3.156(a), 20.1105 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a rib disorder initially was denied by 
the RO in June 1989.  The RO determined that the veteran's 
rib disorder pre-existed service and was not aggravated 
thereby.  This decision was based on service medical records 
that noted the presence of scars in the left rib area upon 
entry into service, and subsequent in-service X-ray evidence 
of an old fracture.  In July 1989, following receipt of 
hospital records dating from 1982, the RO confirmed and 
continued the June 1989 denial.  In March 1996, the RO denied 
the veteran's request to reopen his previously denied claim 
and grant service connection for a rib disorder.  The RO 
determined that no new and material evidence had been 
submitted since the prior denial.  The veteran was notified 
of the RO's decision in March 1996, but did not file a timely 
substantive appeal and the RO's decision became final.  See 
38 U.S.C.A. § 7105(b)(1)(c) (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1998); Person v. Brown 5 Vet. App. 449, 450 (1993).  

A final decision under the provisions of 38 U.S.C.A. 
§ 7105(c) cannot be reopened and reconsidered by the VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  When it is determined 
that new and material evidence has been submitted, the VA 
must reopen a previously denied claim.  See Spencer v. Brown, 
4 Vet. App. 283, 286-87 (1993); see also 38 U.S.C.A. 
§ 7104(b).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
see generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The veteran has submitted no additional evidence since the 
prior denial of his claim.  Rather, he merely submitted 
additional statements asserting that he is entitled to 

service connection for a rib disorder.  These assertions are 
cumulative of the veteran's assertions in earlier claims and, 
therefore, do not constitute new and material evidence.  
Accordingly, the Board finds that new and material evidence 
has not been submitted to reopen the previously denied claim 
for service connection for a rib disorder and the claim for 
service connection, therefore, is not established and remains 
denied.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claim for 
service connection for the claimed disability.  See Graves v. 
Brown, 8 Vet. App. 522, 524-525 (1996); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a rib 
disorder, the veteran's claim is denied.



		
	TRUDY K. TIERNEY
	Acting Member, Board of Veterans' Appeals



 

